SHARPE, J.
Robins, Fry & Company sued the appellants and obtained a decree against them in the chancery court. The Supreme Court reversed that decree and rendered a decree dismissing the bill of Robins, Fry & Company and directing that they pay all costs. Execution was by the register in chancery issued against them and was returned “no property.” Thereafter on the register’s petition and proceedings had in accordance with Rule 111 of Chancery Practice (Code, p. 1227), the chancery court made an order directing that the appellants be taxed with all the costs incurred by them and at their instance in the suit mentioned. That order is now presented for review; and its propriety is questioned only by the appellants’ contention that the appeal in, and the final disposition made of, the original suit left the chancery court. Avithout jurisdiction to make the order. We do not agree with that contention. The proceeding wherein the order in question was made though incidental to the origiiial suit, was distinct therefrom in so far as any rights or equities involved in the original suit were concerned. It involved merely the liability of appellants for sendee rendered at their instance. The jurisdiction to enforce that liability in the manner pursued by the chancery court was given by the rule of practice which being adopted by statute has the force and effect of a statute. The chancery court did not err in the exercise of that jurisdiction, and its order will be affirmed.